Exhibit 10.27

CrossAmerica GP LLC

CrosSAmerica Partners LP

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (“Agreement”) is executed to be effective as of
June 28, 2017 by and between CrossAmerica GP LLC, a Delaware limited liability
company (the “General Partner”), the general partner of CrossAmerica Partners
LP, a Delaware limited partnership (the “Partnership”), on behalf of the General
Partner and as general partner of the Partnership, and [name], [title]
(“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held companies (including on the board of directors of a general
partner of a publicly traded partnership) as directors or in other capacities
unless they are provided with adequate protection through insurance or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the General Partner
(including service to general partners of publicly traded partnerships);

WHEREAS, the Board of Directors of the General Partner (the “Board”), on behalf
of the General Partner and the Partnership, has determined that in order to
attract and retain the services of highly qualified individuals, the General
Partner and the Partnership will attempt to maintain on an ongoing basis, at
their sole expense, liability insurance to protect persons serving the General
Partner and its subsidiaries from certain liabilities.  Although the furnishing
of such insurance has been a customary and widespread practice among United
States-based corporations and other business enterprises, the General Partner
and the Partnership believe that, given current market conditions and trends,
such insurance may be available in the future only at higher premiums and with
more exclusions.  At the same time directors, officers and other persons in
service to public companies or business enterprises are being increasingly
subjected to expensive and time-consuming litigation relating to, among other
things, matters that traditionally would have been brought only against the
General Partner or the Partnership or business enterprise itself;  

WHEREAS, Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so great (whether or not the case is meritorious), that the
defense and/or settlement of such litigation is usually beyond the personal
resources of directors and officers;

WHEREAS, the Limited Liability Company Agreement of the General Partner (as the
same may be amended, restated or otherwise modified from time to time, the “LLC
Agreement”) and the First Amended and Restated Agreement of Limited Partnership
of the Partnership (as the same may be amended, restated or otherwise modified
from time to time, the “Partnership Agreement”) require indemnification of the
officers and directors of the General Partner, and Indemnitee may also be
entitled to indemnification pursuant to the Delaware Revised Uniform Limited
Partnership Act, as amended (the “DRULPA”), with respect to the Partnership and
the Delaware Limited Liability Act, as amended (the “LLC Act”), with respect to
the General Partner;

 

--------------------------------------------------------------------------------

 

WHEREAS, the LLC Agreement, the Partnership Agreement, the DRULPA and the LLC
Act expressly provide that the indemnification provisions set forth therein are
not exclusive, and thereby contemplate that contracts may be entered into
between the General Partner as the general partner of the Partnership, the
Partnership and members of the board of directors, officers and other persons
with respect to indemnification, hold harmless, advancement and reimbursement
rights;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining highly qualified persons such as Indemnitee is detrimental to the
best interests of the Partnership’s unitholders;

WHEREAS, it is reasonable, prudent and necessary for the General Partner and the
Partnership contractually to obligate themselves to indemnify and to hold
harmless and to advance expenses on behalf of, such persons to the fullest
extent permitted by applicable law, regardless of any amendment or revocation of
the LLC Agreement or the Partnership Agreement , so that they will serve or
continue to serve the General Partner free from undue concern that they will not
be protected against liabilities;

WHEREAS, this Agreement is a supplement to and in furtherance of the
indemnification provided in the LLC Agreement and the Partnership Agreement and
any resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the LLC
Agreement and the Partnership Agreement and insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director without
adequate protection, and the General Partner and the Partnership desire
Indemnitee to serve in such capacity.  Indemnitee is willing to serve, continue
to serve and to take on additional service for or on behalf of the General
Partner on the condition that he be so indemnified.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the General Partner, on behalf of itself and as general partner of the
Partnership, and Indemnitee do hereby covenant and agree as follows:

Section 1.Services to the General Partner.  Indemnitee agrees to serve as a
director or officer or key employee of the General Partner for so long as
Indemnitee is duly elected or appointed or until Indemnitee tenders his
resignation or is no longer serving in such capacity.  Indemnitee may at any
time and for any reason resign from such position (subject to any other
contractual obligation or any obligation imposed by law), in which event the
General Partner shall have no obligation under this Agreement to continue
Indemnitee in such position.  This Agreement shall not be deemed an employment
contract between the General Partner, the Partnership (or any of its
subsidiaries or any Enterprise, as hereinafter defined) and Indemnitee. The
forgoing notwithstanding, this Agreement shall continue in force after
Indemnitee has ceased to serve as a director, officer or key employee of the
General Partner in its capacity as general partner of the Partnership.

Page 2

 

--------------------------------------------------------------------------------

 

Section 2.Definitions.

As used in this Agreement:

 

(a)

“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the unitholders of the
Partnership approving a merger of the Partnership with another entity.

 

(b)

“Change in Control” shall mean at any time the occurrence of any of the
following events: (a) Circle K Stores Inc. and its subsidiaries shall cease,
directly or indirectly, to beneficially own (as such term is defined in Rule
13d-3 under the Exchange Act) more than 50% of the Equity Interests in the
General Partner; (b) any Person (other than Circle K Stores Inc. and its
subsidiaries) shall Control the General Partner; (c) the General Partner shall
cease to be the sole general partner of the Partnership; or (d) the Partnership
and its subsidiaries shall fail to Control Lehigh Gas Wholesale Services, Inc.

 

(c)

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

(d)

“Enterprise” shall mean any corporation (other than the General Partner or the
Partnership), partnership, joint venture, trust, employee benefit plan, limited
liability company, or other legal entity of which Indemnitee is or was serving
at the request of the General Partner as a director, officer, trustee, partner,
member, fiduciary, employee or agent.

 

(e)

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests, and (e) any other interest or participation that confers
or could confer on a Person the right to receive a share of the profits and
losses of, or distributions of assets of, the issuing Person, without
limitation, options, warrants and any other “equity security” as defined in Rule
3a11-1 of the Exchange Act.

 

(f)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(g)

“Expenses” shall include all direct and indirect costs, fees and expenses of any
type or nature whatsoever, including without limitation all reasonable
attorneys’ fees and costs, transcript costs, fees of experts, travel expenses,
fees of private investigators and professional advisors, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
and all other disbursements or expenses incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, settlement

Page 3

 

--------------------------------------------------------------------------------

 

 

or appeal or otherwise participating in, a Proceeding (as defined below),
including reasonable compensation for time spent by Indemnitee for which he is
not otherwise compensated by the General Partner or the Partnership or any third
party.  Expenses also shall include Expenses incurred in connection with any
appeal resulting from a Proceeding (as defined below), including without
limitation the premium, security for and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

(h)

“General Partner Status” describes the status of a person who is or was a
director, officer, trustee, partner, member, fiduciary, employee or agent of the
General Partner or of any other Enterprise (as defined below) which such person
is or was serving at the request of the General Partner.

 

(i)

“Independent Counsel” means a law firm, or a partner (or, if applicable, member
or shareholder) of such a law firm, that is experienced in matters of Delaware
partnership law and neither presently is, nor in the past five (5) years has
been, retained to represent: (i) the General Partner, the Partnership, any
subsidiary of the General Partner or the Partnership, any Enterprise or
Indemnitee in any matter material to any such party (other than with respect to
matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements); or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing any of the General Partner, the
Partnership or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement. The Partnership agrees to pay the reasonable fees and expenses
of the Independent Counsel referred to above and to fully indemnify such counsel
against any and all expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.

 

(j)

“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the General
Partner, (ii) the Partnership, (iii) any trustee or other fiduciary holding
securities under an employee benefit plan of the General Partner or the
Partnership, and (iv) any corporation owned, directly or indirectly, by the
unitholders of the General Partner in substantially the same proportions as
their ownership of stock of the General Partner.  

 

(k)

“Potential Change in Control” shall be deemed to have occurred if: (i) the
Partnership enters into an agreement or arrangement, the consummation of which
would result in the occurrence of a Change in Control; (ii) any Person or the
Partnership publicly announces an intention to take or consider taking actions
which if consummated would constitute a Change in Control; or (iii) the Board

Page 4

 

--------------------------------------------------------------------------------

 

 

adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change in Control has occurred.

 

(l)

“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the General Partner, the Partnership or
otherwise and whether of a civil (including intentional or unintentional tort
claims), criminal, administrative, regulatory or investigative nature, and
whether formal or informal, in which Indemnitee was, is or will be involved as a
party or otherwise by reason of Indemnitee’s General Partner Status or by reason
of any action taken by Indemnitee or of any inaction on his part while acting in
his General Partner Status, in each case whether or not serving in such capacity
at the time any liability or Expense is incurred for which indemnification,
reimbursement or advancement of expenses can be provided under this Agreement;
provided, however, that the term “Proceeding” shall not include any action, suit
or part thereof, initiated by Indemnitee to enforce Indemnitee’s rights under
this Agreement as provided for in Section 14(a) of this Agreement.

Section 3.Indemnity in Third-Party Proceedings.  The Partnership shall indemnify
Indemnitee to the extent set forth in this Section 3 if Indemnitee was, is, or
is threatened to be made a party to or a participant in any Proceeding, other
than a Proceeding by or in the right of the Partnership to procure a judgment in
its favor.  Pursuant to this Section 3, Indemnitee shall be indemnified against
all Expenses, judgments, fines, penalties, excise taxes, and amounts paid in
settlement actually and reasonably incurred by Indemnitee or on his behalf in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner he reasonably believed to be in
or not opposed to the best interests of the Partnership and, in the case of a
criminal proceeding, had no reasonable cause to believe that his conduct was
unlawful. Indemnitee shall not enter into any settlement in connection with a
Proceeding without ten (10) days’ prior notice to the General Partner.

Section 4.Indemnity in Proceedings as a Result of Indemnitee’s General Partner
Status. The Partnership shall indemnify and hold harmless Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee was, is, or is
threatened to be made, a party to or a participant in any Proceeding brought by
or in the right of the Partnership to procure a judgment in its favor. Pursuant
to this Section 4, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner he reasonably believed to be in or not opposed to the best
interests of the Partnership. No indemnification or hold harmless right for
Expenses, judgments, fines, penalties, excise taxes or amount paid in settlement
shall be made under this Section 4 in respect of any claim, issue or matter as
to which Indemnitee shall have been finally adjudged by a court to be liable to
the Partnership, unless and only to the extent that any court in which the
Proceeding was brought or the Delaware Court of Chancery (the “Delaware Court”)
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification or to be held harmless for such Expenses
as the Delaware Court or such other court shall deem proper.

Page 5

 

--------------------------------------------------------------------------------

 

Section 5.Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement and except as
provided in Section 9, to the extent that Indemnitee is a party to or a
participant in any Proceeding and is successful on the merits or otherwise, in
such Proceeding or in defense of any claim, issue or matter therein, the
Partnership shall indemnify and hold harmless Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith.  If Indemnitee is not wholly successful in such Proceeding but is
successful on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Partnership shall indemnify
and hold harmless Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter.  For purposes of this Section 5 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

Section 6.Reimbursement for Expenses of a Witness or in Response to a
Subpoena.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee, by reason of his General Partner Status, (i) is a witness in
any Proceeding to which Indemnitee is not a party and is not threatened to be
made a party or (ii) receives a subpoena with respect to any Proceeding to which
Indemnitee is not a party and is not threatened to be made a party, the
Partnership shall reimburse and hold harmless Indemnitee for and against all
Expenses actually and reasonably incurred by him or on his behalf in connection
therewith.

Section 7.Additional Indemnification And Hold Harmless Rights.

 

(a)

Except as provided in Section 9, notwithstanding any limitation in Sections 3, 4
or 5, the Partnership shall indemnify and hold harmless Indemnitee to the
fullest extent permitted by law if Indemnitee is a party to or is threatened to
be made a party to any Proceeding (including a Proceeding by or in the right of
the Partnership to procure a judgment in its favor) against all Expenses,
judgments, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on his behalf in
connection with the Proceeding.

 

(b)

For purposes of Section 7(a) the meaning of the phrase “to the fullest extent
permitted by law” shall include, but not be limited to:

 

i.

to the fullest extent permitted by the provisions of the DRULPA or the Exchange
Act that authorizes or contemplates additional indemnification by agreement, or
the corresponding provision of any amendment to or replacement of the DRULPA or
the Exchange Act or such provision thereof; and

 

ii.

to the fullest extent authorized or permitted by any amendments to or
replacements of the DRULPA or the Exchange Act adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officer and directors.

Page 6

 

--------------------------------------------------------------------------------

 

Section 8.Contribution.

 

(a)

To the fullest extent permissible under applicable law, if the indemnification
and hold harmless rights provided for in this Agreement are unavailable to
Indemnitee in whole or in part for any reason whatsoever in connection with a
Proceeding in which either the Partnership or the General Partner is jointly
liable with Indemnitee (or would be if joined in such Proceeding), then, the
Partnership, in lieu of indemnifying and holding harmless Indemnitee, shall pay,
in the first instance, the entire amount incurred by Indemnitee, whether for
judgments, liabilities, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any Proceeding
without requiring Indemnitee to contribute to such payment, and the General
Partner and the Partnership hereby waive and relinquish any right of
contribution either the General Partner or the Partnership may have at any time
against Indemnitee. Neither the Partnership nor the General Partner shall enter
into any settlement of any action, suit or proceeding in which either the
Partnership or the General Partner is jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding) unless such settlement provides
for a full and final release of all claims against Indemnitee.

 

(b)

In the event the preceding paragraph is not enforced for any reason, and if the
indemnification and hold harmless rights provided for in this Agreement are
unavailable to Indemnitee in whole or in part for any reason whatsoever, the
Partnership and the General Partner, in lieu of indemnifying and holding
harmless Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, liabilities, fines, penalties, excise taxes, amounts paid
or to be paid in settlement and/or for Expenses, in connection with any
Proceeding in such proportion as is deemed fair and reasonable in light of all
of the circumstances in order to reflect (i) the relative benefits received by
the Partnership or the General Partner, as the case may be, and Indemnitee in
connection with such event(s) and/or transactions and/or (ii) the relative fault
of the General Partner (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transactions.

 

(c)

The Partnership hereby agrees to fully indemnify Indemnitee from any claims for
contribution that may be brought by officers, directors or employees of the
General Partner, other than Indemnitee, who may be jointly liable with
Indemnitee.

Section 9.Exclusions.  Notwithstanding any provision in this Agreement to the
contrary, neither the Partnership nor the General Partner shall be obligated
under this Agreement to make any indemnification or hold harmless payment in
connection with any of the following:

 

(a)

a claim made against Indemnitee for which payment has actually been received by
or on behalf of Indemnitee under any director or officer liability insurance
policy or other indemnity provision between Indemnitee and the General Partner
or the Partnership, as the case may be, any of their respective subsidiaries or
any Enterprise, except with respect to any excess beyond the amount actually
received under any such insurance policy or other indemnity provision; or

Page 7

 

--------------------------------------------------------------------------------

 

 

(b)

a claim made against Indemnitee for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Partnership within the meaning of Section 16(b) of the Exchange Act, or similar
provisions of state statutory law or common law; or

 

(c)

a claim made against Indemnitee for any reimbursement of, or payment to, the
Partnership by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Partnership, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the General Partner pursuant to Section 304 of the Sarbanes-Oxley Act of 2002
(“SOX”), or the payment to the Partnership of profits arising from the purchase
and sale by Indemnitee of securities in violation of Section 306 of SOX), if
Indemnitee is held liable therefor (including pursuant to any settlement
arrangements) or in respect of claw-back provisions promulgated under the rules
and regulations of the Securities and Exchange Commission pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act; or

 

(d)

except as otherwise provided in Section 14(e), in connection with any Proceeding
(or part of any Proceeding) initiated voluntarily by Indemnitee, and not by way
of defense, including any Proceeding (or any part of any Proceeding) initiated
by Indemnitee against the General Partner or the Partnership, any legal entity
which it controls, any director or officer thereof or any other indemnitees,
unless (i) the Board has consented to the initiation of such Proceeding (or any
part of any Proceeding) prior to its initiation or (ii) the Partnership provides
the indemnification, advancement or hold harmless payment in the General
Partner’s sole discretion, pursuant to the powers vested in the General Partner
under applicable law or the Partnership Agreement; or

 

(e)

a claim made against Indemnitee for which indemnification or advancement of
expenses is prohibited by applicable law.

Section 10.Advancement of Expenses.  Notwithstanding any provision of this
Agreement to the contrary, and to the fullest extent permitted by applicable
law, the Partnership shall advance the Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding as soon as practical but in any
event not more than thirty (30) days after the receipt by the Partnership of a
statement or statements from Indemnitee requesting such advances (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditures made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the invoice)
from time to time, whether prior to or after final disposition of any
Proceeding. Advances shall be unsecured and interest free.  Advances shall be
made without regard to Indemnitee’s ability to repay the Expenses and without
regard to Indemnitee’s ultimate entitlement to indemnification or hold harmless
under the provisions of this Agreement, the LLC Agreement, the Partnership
Agreement, applicable law or otherwise.  Indemnitee shall qualify for advances
to the fullest extent permitted by applicable law solely upon the execution and
delivery to the Partnership of an undertaking to repay the advance if and to the
extent it is ultimately determined by the Delaware Court or other court of
competent jurisdiction in a final judgment not subject to appeal that Indemnitee
is not entitled to be indemnified by the Partnership under the

Page 8

 

--------------------------------------------------------------------------------

 

provision of this Agreement, the LLC Agreement, the Partnership Agreement,
applicable law or otherwise.  The right to advances under this paragraph shall
in all events continue until final disposition of any Proceeding, including any
appeal therein.  Nothing in this Section 10 shall limit Indemnitee’s right to
advancement pursuant to Section 14(e) of this Agreement.

Section 11.Procedure for Notification and Defense of Claim.

 

(a)

Indemnitee agrees to promptly notify the Partnership in writing upon being
served with any summons, citation, subpoena, complaint, indictment, inquiry,
information or other document relating to any Proceeding or matter that may be
subject to indemnification or hold harmless rights, or advancement of Expenses
covered hereunder.  The failure of Indemnitee to so notify the Partnership shall
not relieve the Partnership of any obligation that it may have to Indemnitee
under this Agreement, or otherwise.

 

(b)

To obtain indemnification under this Agreement, Indemnitee shall submit to the
Partnership a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  Following such a written request for indemnification by
Indemnitee, Indemnitee’s entitlement to indemnification shall be determined in
accordance with Section 12(b) of this Agreement.  Notwithstanding the foregoing,
any failure of Indemnitee to provide such a request to the Partnership, or to
provide such a request in a timely fashion, shall not relieve the Partnership of
any liability that it may have to Indemnitee unless, and to the extent that,
such failure actually and materially prejudices the interests of the
Partnership.

 

(c)

The Partnership and the General Partner, as the case may be, will be entitled to
participate in the Proceeding at its own expense.

 

(d)

The Partnership or the General Partner on behalf of itself or of the Partnership
shall not settle any action, claim or Proceeding (in whole or in part) which
would impose any Expense, judgment, fine, penalty or limitation on Indemnitee
without Indemnitee’s prior written consent.

Section 12.Procedure Upon Application for Indemnification.

 

(a)

To the extent that Indemnitee shall have been successful on the merits in any
Proceeding to which he is a party or a participant or in defense of any claim,
issue or matter therein, no determination shall be required to be made with
respect to Indemnitee’s entitlement to indemnification or hold harmless
hereunder.  

 

(b)

In all other cases, upon a written request by Indemnitee for indemnification
pursuant to Section 11 a determination with respect to Indemnitee’s entitlement
thereto shall be made in the specific case by one of the following methods: (x)
if a Change in Control shall have occurred, (i) by Independent Counsel in a
written opinion to the Board or (ii) if the Indemnitee so requests in writing,
by a majority vote of the disinterested directors, even though less than a
quorum; or (y) if a Change in Control shall not have occurred: by one of the
following four methods which shall be at the election of the Board:  (i) by a
majority vote of the disinterested directors, even though less than a quorum,
(ii) by a committee of

Page 9

 

--------------------------------------------------------------------------------

 

 

disinterested directors designated by a majority vote of the disinterested
directors, even though less than a quorum, or (iii) if there are no
disinterested directors or if the disinterested directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee.

 

(c)

If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 12(b) hereof, the Independent Counsel
shall be selected as provided in this Section 12(c).  If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board
and if a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee.  Indemnitee, the Partnership or the General Partner, as
the case may be, may, within ten (10) days after such written notice of
selection shall have been given, deliver to Partnership, the General Partner or
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion.  Absent a proper
and timely objection, the person so selected shall act as Independent
Counsel.  If a written objection is made and substantiated, the Independent
Counsel selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit.  If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 11 hereof, no Independent
Counsel shall have been selected and not objected to, any of the Partnership,
the General Partner or Indemnitee may petition the Delaware Court or other court
of competent jurisdiction for resolution of any objection which shall have been
made by the Indemnitee, the Partnership or the General Partner to the selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate.  The person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 12(b)
hereof.  The Partnership shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 12(b) hereof, and the Partnership shall pay all
reasonable fees and expenses incident to the procedures of this Section 12(c),
regardless of the manner in which such Independent Counsel was selected or
appointed.

Section 13.Presumptions and Effect of Certain Proceedings.

 

(a)

To the extent permitted by applicable law, in making a determination with
respect to entitlement to indemnification hereunder, it shall be presumed that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(b) of this
Agreement, and the Partnership or General Partner, as the case may be, shall
have the burden of proof to overcome that presumption in connection with the
making of any determination contrary to that presumption.  Neither (i) the
failure of the Partnership, the General Partner or of Independent Counsel to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor (ii) an actual
determination by the Partnership, the General Partner or by Independent Counsel
that

Page 10

 

--------------------------------------------------------------------------------

 

 

Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

(b)

The termination of any Proceeding or of any claim, issue or matter therein, by
judgment, order, settlement or conviction, or upon a plea of guilty, nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the General Partner or the Partnership, as the case may
be, or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that his conduct was unlawful.

 

(c)

The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, member, fiduciary, employee or agent of the General Partner,
any subsidiary of the General Partner, the Partnership or any Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

(d)

For purposes of any determination of good faith, Indemnitee shall be deemed to
have acted in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interest of the General Partner or the Partnership if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including financial statements, or on information, opinions, reports
or statements supplied to Indemnitee by the directors or officers of the
Enterprise in the course of their duties, or on the advice of legal counsel for
the Enterprise or on information or records given or reports made to the
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by the Enterprise.  The provisions of this Section 13(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.

Section 14.Remedies of Indemnitee.

 

(a)

Subject to Section 14(g), in the event that (i) a determination is made pursuant
to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 10 of this Agreement, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 12(b) of
this Agreement within sixty (60) days after receipt by the Partnership of the
request for indemnification, (iv) payment of indemnification or reimbursement of
expenses is not made pursuant to Sections 5 or 6 or the last sentence of Section
12(c) of this Agreement within thirty (30) days after receipt by the Partnership
of a written request therefor, (v) payment of indemnification pursuant to
Section 3 or 4 of this Agreement is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification, or
(vi) payment to Indemnitee pursuant to any contribution rights under this
Agreement or otherwise is not made within ten (10) days, Indemnitee shall be
entitled to an adjudication by the Delaware Court of his entitlement to such
indemnification, hold harmless or advancement.

Page 11

 

--------------------------------------------------------------------------------

 

 

(b)

In the event that a determination shall have been made pursuant to Section 12(b)
of this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 14 shall be conducted in
all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination. In any judicial proceeding
commenced pursuant to this Section 14, Indemnitee shall be presumed to be
entitled to be indemnified and held harmless and to receive advances of Expenses
under this Agreement and the General Partner or the Partnership, as the case may
be, shall have the burden of proving Indemnitee is not entitled to
indemnification and/or to be held harmless and/or to receive advances of
Expenses, as the case may be, and neither the General Partner nor the
Partnership may refer to or introduce into evidence any determination pursuant
to Section 12(b) of this Agreement adverse to Indemnitee for any purpose.

 

(c)

If Indemnitee is entitled to indemnification pursuant to Section 12(b) of this
Agreement, the General Partner and the Partnership shall be bound by such
provision and/or determination in any judicial proceeding commenced pursuant to
this Section 14, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(d)

The General Partner and the Partnership shall be precluded from asserting in any
judicial proceeding commenced pursuant to this Section 14 that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
shall stipulate in any such court that each of the General Partner and the
Partnership is bound by all the provisions of this Agreement.

 

(e)

The Partnership shall indemnify Indemnitee to the fullest extent permitted by
law against any and all Expenses and, if requested by Indemnitee, shall (within
ten (10) days after receipt by the Partnership of a written request therefor)
advance to Indemnitee such Expenses which are incurred by Indemnitee in
connection with any action brought by Indemnitee (i) to enforce his rights under
or to recover damages for breach of this Agreement or any other indemnification,
hold harmless, advancement or contribution provision of the LLC Agreement or the
Partnership Agreement now or hereafter in effect; (ii) to defend against any
claim brought by the General Partner or the Partnership to recover an
advancement of Expenses pursuant to the terms of an undertaking; or (iii) for
recovery or advances under any insurance policy maintained by any Person, the
Partnership or the General Partner for the benefit of Indemnitee. Unless
prohibited by applicable law, such indemnification and advancement shall be paid
regardless of whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance, contribution or insurance recovery, as the case may
be, in the suit for which indemnification, contribution or advancement is being
sought.

 

(f)

Interest shall be paid by the Partnership to Indemnitee, compounded quarterly,
at 5% over the Federal Reserve discount rate (including surcharge), as
established from time to time during the period that interest accrues for
amounts which the General Partner or the Partnership owes Indemnitee pursuant to
any right of Indemnitee under this Agreement

Page 12

 

--------------------------------------------------------------------------------

 

 

(including any right to indemnity, advancement of Expenses and any hold harmless
right).  Such interest shall accrue until such amounts are paid, and shall begin
to accrue as follows: (i) except for amounts payable pursuant to the preceding
Section 14(e), interest shall begin to accrue on the first date on which
Indemnitee is entitled to commence a proceeding against the Partnership for
failure to pay such amounts (regardless of whether Indemnitee commences a
proceeding on such date) and (ii) in the case of amounts payable pursuant to the
preceding Section 14(e), interest shall begin to accrue on the 31st day after an
invoice for such amount is submitted to the Partnership.

 

(g)

Notwithstanding anything in this Agreement to the contrary, no determination as
to entitlement to indemnification under this Agreement shall be required to be
made prior to the final disposition of the Proceeding, including any appeal
therein.

Section 15.Establishment of Trust.  In the event of a Potential Change in
Control, the Partnership shall, upon written request by Indemnitee, create a
“Trust” for the benefit of Indemnitee and from time to time upon written request
of Indemnitee shall fund such Trust in an amount sufficient to satisfy any and
all Expenses reasonably anticipated at the time of each such request to be
incurred in connection with the investigating, preparing for, participating in
or defending any Proceedings, and any and all judgments, fines, penalties and
amounts paid in settlement (including interest, assessment and other charges
paid or payable in connection with or in respect of such judgments, fines,
penalties and amounts paid in settlement) in connection with any and all
Proceedings from time to time actually paid or claimed, reasonably anticipated
or proposed to be paid.  The trustee of the Trust (“Trustee”) shall be a bank or
trust company or other individual or entity chosen by Indemnitee and reasonably
acceptable to the General Partner on behalf of the Partnership.  Nothing in this
Section 15 shall relieve the General Partner or the Partnership of any of its
obligations under this Agreement.  The amount or amounts to be deposited in the
Trust pursuant to the foregoing funding obligation shall be determined by mutual
agreement of the Indemnitee and the General Partner, on behalf of the
Partnership, or, if the General Partner, on behalf of the Partnership, and
Indemnitee are unable to reach such an agreement by Independent Counsel selected
in accordance with Section 12(c) of this Agreement.  The terms of the Trust
shall provide that, except upon the consent of both the Indemnitee and the
General Partner, on behalf of the Partnership, upon a Change in Control: (a) the
Trust shall not be revoked or the principal thereof invaded, without written
consent of Indemnitee; (b) the Trustee shall advance, to the fullest extent
permitted by applicable law, Expenses with respect to which Indemnitee would be
entitled under this Agreement within ten (10) business days of a request by
Indemnitee for advancement; (c) the Trust shall continue to be funded by the
Partnership in accordance with the funding obligations set forth above; (d) the
Trustee shall promptly pay to Indemnitee all amounts for which Indemnitee shall
be entitled to indemnification, or to be held harmless pursuant to this
Agreement or otherwise; and (e) all unexpended funds in such Trust shall revert
to the Partnership upon mutual agreement by Indemnitee and the General Partner,
on behalf of the Partnership or, if Indemnitee and the General Partner, on
behalf of the Partnership, are unable to reach such an agreement, by Independent
Counsel selected in accordance with Section 12(c) of this Agreement.  The Trust
shall be governed by Delaware law (without regard to its conflicts of law rules)
and the Trustee shall consent to the exclusive jurisdiction of the Delaware
Court in accordance with this Agreement.

Section 16.Security.  Notwithstanding anything to the contrary herein, to the
extent requested by Indemnitee and approved by the Board, the Partnership may at
any time and from

Page 13

 

--------------------------------------------------------------------------------

 

time to time provide security to Indemnitee for the Partnership’s obligations
hereunder through an irrevocable bank line of credit, funded trust or other
collateral.  Any such security, once provided to Indemnitee, may not be revoked
or released without the prior written consent of Indemnitee.

Section 17.Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)

The rights of indemnification, hold harmless and to receive advancement as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the LLC
Agreement or the Partnership Agreement, any agreement, a vote of unitholders or
a resolution of directors, or otherwise.  No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his General Partner Status prior to such amendment,
alteration or repeal.  To the extent that a change in Delaware law, whether by
statute or judicial decision, permits greater indemnification, hold harmless or
advancement of Expenses than would be afforded currently under the LLC Agreement
and the Partnership Agreement and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.  No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b)

To the extent that the Partnership or the General Partner, whether on behalf of
itself or on behalf of the Partnership, maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, members, fiduciaries, employees or agents of the General Partner or of
any other Enterprise, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, manager, officer, employee, agent or trustee
under such policy or policies.  If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Partnership or the General Partner has
director and officer liability insurance in effect, the Partnership or General
Partner, as the case may be, shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Partnership and the General Partner shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.

 

(c)

In the event of any payment under this Agreement, the Partnership shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Partnership to bring suit to enforce such rights.

 

(d)

The Partnership’s obligation to indemnify, hold harmless or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the General
Partner as a director,

Page 14

 

--------------------------------------------------------------------------------

 

 

officer, trustee, partner, member, fiduciary, employee or agent of any other
Enterprise shall be reduced by any amount Indemnitee has actually received as
indemnification or advancement from such other Enterprise.

Section 18.Duration of Agreement.  This Agreement shall continue during the
period Indemnitee serves as a director or officer of the General Partner or as a
director, officer, trustee, partner, member, fiduciary, employee or agent of any
other Enterprise with which Indemnitee serves at the request of the General
Partner and shall continue thereafter so long as Indemnitee shall be subject to
any possible Proceeding (including any rights of appeal thereto and any
Proceeding commenced by Indemnitee pursuant to Section 14 of this Agreement) by
reason of his General Partner Status, whether or not he is acting in any such
capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.  This Agreement shall be
binding upon the General Partner, the Partnership and their successors and
assigns and shall inure to the benefit of Indemnitee and his heirs, executors
and administrators.  The General Partner and the Partnership shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all or a substantial part, of
the business and/or assets of the Partnership or the General Partner, by written
agreement in form and substance satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the General Partner or the Partnership, as the case may be, would be
required to perform if no such succession had taken place.

Section 19.Period of Limitations.  No legal action shall be brought and no cause
of action shall be asserted by or in the right of the Partnership or the General
Partner against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the General Partner
or the Partnership shall be extinguished and deemed released unless asserted by
the timely filing of a legal action within such two-year period; provided,
however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.

Section 20.Severability.  If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever: (a)
the validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

Section 21.Enforcement.

 

(a)

The General Partner and the Partnership expressly confirm and agree that each
the General Partner and the Partnership has entered into this Agreement and
assumed the obligations

Page 15

 

--------------------------------------------------------------------------------

 

 

imposed on it hereby in order to induce Indemnitee to serve or continue to serve
as a director or officer of the General Partner, and the General Partner
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the General Partner.

 

(b)

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the LLC Agreement, the Partnership
Agreement and applicable law, and shall not be deemed a substitute therefor, nor
to diminish or abrogate any rights of Indemnitee thereunder.

 

(c)

The Partnership, the General Partner and Indemnitee agree herein that a monetary
remedy for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof and further agree that such breach may
cause Indemnitee irreparable harm.  Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking, among other things, injunctive
relief and/or specific performance hereof, without any necessity of showing
actual damage or irreparable harm and that by seeking injunctive relief and/or
specific performance Indemnitee shall not be precluded from seeking or obtaining
any other relief to which he may be entitled.  The Partnership, the General
Partner and Indemnitee further agree that Indemnitee shall be entitled to such
specific performance and injunctive relief, including temporary restraining
orders, preliminary injunction and permanent injunctions, without the necessity
of posting bonds or other undertaking in connection therewith.  The Partnership
and General Partner acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the Delaware Court, and the
Partnership and the General Partner hereby waive any such requirement of such a
bond or undertaking; however, if such waiver is unenforceable the parties agree
that such undertaking shall be $1.00.

Section 22.Modification and Waiver.  No supplement, modification or amendment,
or waiver of any provision, of this Agreement shall be binding unless executed
in writing by the parties thereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.  No
supplement, modification or amendment of this Agreement or of any provision
hereof shall limit or restrict any right of Indemnitee under this Agreement in
respect of any action taken or omitted by such Indemnitee prior to such
supplement, modification or amendment.

Section 23.Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, (b) mailed by certified
or registered mail with postage prepaid, on the third business day after the
date on which it is so mailed, (c) mailed by reputable overnight courier and
receipted for by the party to whom said notice or other communication shall have
been directed or (d) sent by facsimile transmission, with receipt of oral
confirmation that such transmission has been received:  

Page 16

 

--------------------------------------------------------------------------------

 

If to Indemnitee, at such address as Indemnitee shall provide to the Partnership
and the General Partner as follows:

If to the General Partner or the Partnership to:

CrossAmerica GP LLC
Attn:  Giovanna Rueda

Director, Legal Affairs and Corporate Secretary
19500 Bulverde RoadSan Antonio, Texas 78259

 

or to any other address as may have been furnished to Indemnitee by the General
Partner or the Partnership.

Section 24.Applicable Law and Consent to Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Each of the General Partner, the Partnership and
Indemnitee hereby irrevocably and unconditionally (i) agrees that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (ii) consents to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement, (iii)
waives any objection to the laying of venue of any such action or proceeding in
the Delaware Court, and (iv) waives, and agrees not to plead or to make, any
claim that any such

action or proceeding brought in the Delaware Court has been brought in an
improper or inconvenient forum.

Section 25.Miscellaneous; Headings.  Use of the masculine pronoun shall be
deemed to include usage of the feminine pronoun where appropriate.  The headings
of the paragraphs of this Agreement are inserted for convenience only and shall
not be deemed to constitute part of this Agreement or to affect the construction
thereof.

Section 26.Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by electronic transmission of a facsimile thereof
(including a “.pdf” format data file), such signature shall create a valid and
binding obligation of the party executing with the same force and effect as if
such facsimile were an original signature.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first above written.

 

CROSSAMERICA GP LLC                                        


Page 17

 

--------------------------------------------------------------------------------

 

By:________________________________                
      


CROSSAMERICA PARTNERS LP

By: CrossAmerica GP LLC, its general
partner                                        


By:________________________________                
      

INDEMNITEE                                        


________________________________                
Name: [Name], [Title]

Address:


Page 18

 